DETAILED ACTION
This is in response to the request for continued examination filed on 10/31/2022.

Status of Claims
Claims 1 – 3, 5 – 10, and 12 – 21 are pending, of which claims 1, 8, and 15 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., U.S. Patent 7,634,650 (hereinafter referred to as Shah) in view of Mann, U.S. Patent Application 2007/0217409 (hereinafter referred to as Mann).

Referring to claim 1, Shah discloses “A data processing (DP) accelerator” (column 2 lines 26 - 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources), “comprising: one or more statically partitioned resources” (column 2 lines 26 – 35 include hardware resources.  Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Also, column 11 line 11 – 34 "VNICs 721 and 723 each have buffer/descriptor rings accessible by servers bound to those particular VNICs. Similarly, servers may be bound to VNIC 725 and VSSL 727"); “one or more virtual functions (VFs) each associated with one of the one or more statically partitioned resources” (column 9 lines 5 - 18 "graphics accelerators can be virtualized"), “wherein a virtual machine (VM) of a host is assigned with one of the one or more VFs to access the statically partitioned resources associated with the assigned VF, and wherein the VM has no access to rest of the one or more statically partitioned resources of the DP accelerator” (Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Column 6 lines 47 – 65 server can be a virtual machine).
Shah does not appear to explicitly disclose “one or more input/output (I/O) queues, wherein each of the VFs transmits data packets to the VM via one of the one or more I/O queues; and a data sorter communicatively coupled to the one or more I/O queues, wherein the data sorter is configured to: identify an identifier of the VM: determine one or more memory addresses at the VM; sort data packets from the one or more statically partitioned resources according to the one or more memory addresses and/or the identifier of the VM; and send the sorted data packets to an I/O queue corresponding to the identifier of the VM, wherein the I/O queue is further configured to transmit the sorted data packets to the one or more memory addresses at the VM.”
However, Mann discloses “one or more input/output (I/O) queues, wherein” “transmits data packets to the VM via one of the one or more I/O queues” (Fig. 3 VM tunnel connection 340 with tunnel queues 345); “and a data sorter communicatively coupled to the one or more I/O queues, wherein the data sorter is configured to: identify an identifier of the VM: determine one or more memory addresses at the VM; sort data packets” “according to the one or more memory addresses and/or the identifier of the VM; and send the sorted data packets to an I/O queue corresponding to the identifier of the VM, wherein the I/O queue is further configured to transmit the sorted data packets to the one or more memory addresses at the VM” (Fig. 8 along with [0042], [0044], and [0047] mapping VM address spaces, and the global session manager 320 may use the VM SIDs as a hint to accelerate the sorting of the packets into the appropriate tunnel queues).
As above, Shah teaches “each of the VFs transmits data packets to the VM” (column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Column 6 lines 47 – 65 server can be a virtual machine) and Mann teaches “transmit[ting] data packets to the VM via one of the one or more I/O queues” (Fig. 8 and [0047] sorting of the packets into the appropriate tunnel queues).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Mann with Shah so that “each of the VFs transmits data packets to the VM via one of the one or more I/O queues.”
Also, as above, Shah teaches “one or more statically partitioned resources” (column 2 lines 26 – 35 include hardware resources.  Column 10 line 66 - column 11 line 11 and Fig. 7 shows multiple servers mapped to shared resource virtualization switch resources.  Also, column 11 line 11 – 34 "VNICs 721 and 723 each have buffer/descriptor rings accessible by servers bound to those particular VNICs. Similarly, servers may be bound to VNIC 725 and VSSL 727") and Mann teaches “sort data packets” “according to the one or more memory addresses and/or the identifier of the VM” (Fig. 8 along with [0042], [0044], and [0047] mapping VM address spaces, and the global session manager 320 may use the VM SIDs as a hint to accelerate the sorting of the packets into the appropriate tunnel queues).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Mann with Shah so that the sorter “sort[s] data packets from the one or more statically partitioned resources according to the one or more memory addresses and/or the identifier of the VM.”
Shah and Mann are analogous art because they are from the same field of endeavor, which is I/O buses and virtualization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Mann before him or her, to modify the teachings of Shah to include the teachings of Mann so that a sorter and I/O queues are used to transmit data packets to a VM.
The motivation for doing so would have been to use the SIDs and other information such as the VM identifier (VMID) so that the global session manager 320 may allocate hardware resources efficiently, reducing the impact caused by congestion or traffic overloading (as stated by Mann in [0045]).
Therefore, it would have been obvious to combine Mann with Shah to obtain the invention as specified in the instant claim.

	As per claim 3, Shah discloses “the VM transmits data packets directly to the VF via hardware access to the VF using a VF driver running on the VM” (column 4 lines 54 - 65 virtual cryptographic accelerator device driver.  Also, column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").

Referring to claim 8, claim 1 recites the corresponding limitations as that of claim 8.  Therefore, the rejection of claim 1 applies to claim 8. 

Note, claim 10 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 10.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mann, further in view of Kaplan et al., U.S. Patent Application 2016/0239326 (hereinafter referred to as Kaplan).

As per claim 2, neither Shah nor Mann appear to explicitly disclose “a single root input output virtualization (SR-IOV) pass through device.”
However, Kaplan discloses another virtualized system including “a single root input output virtualization (SR-IOV) pass through device” ([0003] virtual devices, SR-IOV, virtualization manager, etc.  [0011] “an SR-IOV capable physical device that provides access to the logical network needed by the virtual machine”).
Shah, Mann, and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Mann, and Kaplan before him or her, to modify the teachings of Shah and Mann to include the teachings of Kaplan so that an SR-IOV pass through device is utilized in the system.
The motivation for doing so would have been to bypass virtual networking on the host to reduce latency between the VM and the physical device and lower CPU utilization devoted to packet transfer (as stated by Kaplan in [0010]).
Therefore, it would have been obvious to combine Kaplan with Shah and Mann to obtain the invention as specified in the instant claim.

	As per claim 5, neither Shah nor Mann appear to explicitly disclose “a virtual machine manager (VMM) of the host assigns the VM of the host to communicate with the VF.”
	However, Kaplan discloses “a virtual machine manager (VMM) of the host assigns the VM of the host to communicate with the VF” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine).
Shah, Mann, and Kaplan are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Mann, and Kaplan before him or her, to modify the teachings of Shah and Mann to include the teachings of Kaplan so that a VMM assigns VMs to VFs.
The motivation for doing so would have been to avoid the need for a user to manually configure connections.  The VMM of Kaplan receives a request and configures the system as described in [0013] – [0020]. 
Therefore, it would have been obvious to combine Kaplan with Shah and Mann to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 9.

Note, claim 12 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 12.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mann, further in view of Kaplan, and further in view of Kumar et al., WIPO Publication WO 2018/176393 A1 (hereinafter referred to as Kumar) (from Applicant’s IDS).

As per claim 6, Kaplan discloses “if none of the one or more VFs are available for assignment, the VMM waits for a next of the one or more VFs to become available for assignment, or the VMM denies the assignment, or the VMM migrates the VM to another host to be assigned to a VF of the another host” ([0020] virtualization manager determines whether there is an available virtual function that may be assigned to the virtual machine. [0022] if the virtual function is mandatory, the virtualization manager may reject the request).
Neither Shah nor Mann nor Kaplan appears to explicitly disclose “the VMM of the host assigns at most one VF to the VM.”
However, Kumar discloses “the VMM of the host assigns at most one VF to the VM” ([0073] VF assigned to a VM, Fig. 2 and [0028] each VF assigned to a VM directly).
Shah, Mann, Kaplan, and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Mann, Kaplan, and Kumar before him or her, to modify the teachings of Shah, Mann, and Kaplan to include the teachings of Kumar so that the manager assigns at most one VF to the VM.
The motivation for doing so would have been to provide for fairness between the virtual machines.
Therefore, it would have been obvious to combine Kumar with Shah, Mann, and Kaplan to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mann, further in view of Kumar.

As per claim 7, Shah discloses “data packets are transmitted directly between the VM and the VF assigned to the VM” (column 9 lines 34 – 47 "In some instances, the resource virtualization switch queues the packet in a transmit-pending buffer or in a queue associated with the initiating server").
Neither Shah nor Mann appear to explicitly disclose “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through a virtual machine manager (VMM).”
	However, Kumar discloses “data packets are transmitted directly between the VM and the VF assigned to the VM without passing through a virtual machine manager (VMM)” ([0028] each VF assigned to a VM directly, [0032] “the VF driver directly accesses the VF (for instance, the entire MMIO space and all of its capabilities) without involving the VMM”).
Shah, Mann, and Kumar are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Mann, and Kumar before him or her, to modify the teachings of Shah and Mann to include the teachings of Kumar so that data is transmitted between the VM and VF without passing through the VMM.
The motivation for doing so would have been to avoid the VMM hiding or exposing VF capabilities to the VF driver (as stated by Kumar at [0032]).
Therefore, it would have been obvious to combine Kumar with Shah and Mann to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 14.

Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Mann.

	Referring to claim 15, Kumar discloses “A computer-implemented method, comprising: receiving, by a virtual function (VF), a request from an application to perform an instruction by a data processing (DP) accelerator using resources at the DP accelerator” (Fig. 1 and [0025] each VM is running applications, Fig. 2 VM sending to VF. [0028] VF drivers can directly submit work to VFs, accelerators may be virtualized, multiple VFs), “wherein the receiving is a direct pass through communication from a virtual machine (VM)” ([0002] SR-IOV for direct access to functions from VMs), “wherein the VF is assigned to only one VM and the VF is one of a plurality of VFs of the DP accelerator” ([0073] VF assigned to a VM, Fig. 2 and [0028] accelerators may be virtualized, each VF assigned to a VM directly); “performing the instruction using the DP accelerator resources based on the request and generating a result” ([0028] VF drivers can directly submit work to VFs and the device processes the work).
	Kumar does not appear to explicitly disclose “identifying an identifier for the VM; sorting data packets corresponding to the result based on the one or more memory addresses and/or the identifier of the VM; and transmitting, by an input/output (I/O) queue of the DP accelerator, the sorted data packets to the VM based on the one or more memory addresses and/or the identifier of the VM.”
	However, Mann discloses “identifying an identifier for the VM; sorting data packets corresponding to the result based on the one or more memory addresses and/or the identifier of the VM; and transmitting, by an input/output (I/O) queue of the DP accelerator, the sorted data packets to the VM based on the one or more memory addresses and/or the identifier of the VM” (Fig. 3 VM tunnel connection 340 with tunnel queues 345. Fig. 8 along with [0042], [0044], and [0047] mapping VM address spaces, and the global session manager 320 may use the VM SIDs as a hint to accelerate the sorting of the packets into the appropriate tunnel queues).

Kumar and Mann are analogous art because they are from the same field of endeavor, which is I/O buses and virtualization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Mann before him or her, to modify the teachings of Kumar to include the teachings of Mann so that a sorter and I/O queues are used to transmit data packets to a VM.
The motivation for doing so would have been to use the SIDs and other information such as the VM identifier (VMID) so that the global session manager 320 may allocate hardware resources efficiently, reducing the impact caused by congestion or traffic overloading (as stated by Mann in [0045]).
Therefore, it would have been obvious to combine Mann with Kumar to obtain the invention as specified in the instant claim.

	As per claim 17, Kumar discloses “wherein hardware input/output (I/O) information of the VF is located at a driver of the VM at a host hosting the application running on the VM” (Fig. 2 and [0025] each VM is running applications. [0027] VFs have address registers, configuration space, etc. and [0028] the VF driver directly accesses the VFs).

	As per claim 18, Kumar discloses “the DP accelerator includes a SR-IOV pass through device” (Fig. 2 and [0028] SR-IOV).

	As per claim 19, Kumar discloses “wherein the VM of a host is initially assigned the VF by a virtual machine manager (VMM) of the host” (Fig. 2 and [0028] each VF can be assigned to a VM).

	As per claim 20, Kumar discloses “wherein data packets are transmitted between the VM and the virtual function corresponding to the VM without passing
through the VMM” ([0032] – [0033] “the VF driver directly accesses the VF
(for instance, the entire MMIO space and all of its capabilities) without involving the VMM” and “the VM directly submits memory commands (for example, direct
memory accesses (DMAs)) to the device without VMM involvement”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Mann, further in view of Guim Bernat, U.S. Patent Application 2019/0121671 (hereinafter referred to as GB).
	
As per claim 16, neither Kumar nor Mann appear to explicitly disclose “the instruction is an instruction to train an artificial intelligence (AI) model or to perform an inference based on an AI model.”
However, GB discloses “the instruction is an instruction to train an artificial intelligence (AI) model or to perform an inference based on an AI model” ([0010] virtual appliance with acceleration resources, [0015] client device may be a virtual machine that discovers acceleration resources available, [0019] the type of acceleration available may be AI inference).
Kumar, Mann, and GB are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Mann, and GB before him or her, to modify the teachings of Kumar and Mann to include the teachings of GB so that an instruction to perform an AI inference is executed by the accelerator.
The motivation for doing so would have been to perform the AI model inference computations on the accelerator in order to offload this processing from the client (as described in [0002] of GB).
Therefore, it would have been obvious to combine GB with Kumar and Mann to obtain the invention as specified in the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Mann, further in view of Shah.

As per claim 21, neither Kumar nor Mann appear to explicitly disclose “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of a host.”
However, Shah discloses “data packets are transmitted between the VM and the VF corresponding to the VM via direct memory access (DMA) independent of a processing unit of a host” (column 2 lines 26 – 35 resource virtualization switch includes hardware resources, which include cryptographic accelerator resources.  Virtualization logic includes virtualized DMA engines to obtain data from the servers and provide the data to the selected hardware resources).
Kumar, Mann, and Shah are analogous art because they are from the same field of endeavor, which is virtualized systems and connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Mann, and Shah before him or her, to modify the teachings of Kumar and Mann to include the teachings of Shah so that data packets are transmitted between VF and VM via DMA.
The motivation for doing so would have been to allow minimal processor involvement during data transfers (as stated by Shah at column 14 lines 20 – 23).
Therefore, it would have been obvious to combine Shah with Kumar and Mann to obtain the invention as specified in the instant claim.


Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 12, and 12 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9542350 teaches a sorter 260 receives a packet and assigns the packet to a queue based on MAC address or VLAN tag.  when the packet reaches the head of the queue, the virtual function writes the data to an address of a virtual machine assigned to that virtual function.
U.S. Patent Application 20140082616 and Patent 9378032 teaches sorter 121 and individual queues 150-15n, virtual machines 110-11m. [0038] says the sorter 121 identifies a flow on the basis of a combination of a media access control (MAC) address of a source virtual machine.
U.S. Patent Application 20140115183 and Patent 9197566 teaches sorting of the packets is performed on the basis of the transmission source address, the destination address, the type of a protocol, the ID of a virtual machine, or the like described in a header of each of the packets.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184